Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected in view of the limitation "along surfaces of the second semiconductor device, first semiconductor device, and substrate". More specifically in view of “first semiconductor device, and substrate”.
The limitation seems to be drawn to previously disclosed “a first semiconductor device” and “substrate”, however in the use as stated, the limitation are indefinite. A person having ordinary skills in the art may find it unclear whether a new first semiconductor and new substrate is been recited.
For examination purpose, the limitation “along surfaces of the second semiconductor device, first semiconductor device, and substrate" would be understood as



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowers et al. [US PGPUB 20120043606] (hereinafter Bowers).

Regarding claim 1, Bowers teaches a semiconductor device package, comprising: 
a first semiconductor device (16A, Para 33, Fig. 6) over a substrate (11, Para 33, Fig. 6); 
a second semiconductor device (16B, Para 33, Fig. 6) over the first semiconductor device (Fig. 6), an active surface of the second semiconductor device facing away from the substrate (Fig. 6, i.e. the surface on which pad 165D is formed); 

an encapsulant (36, Para 51, Fig. 5/6) distinct from the dielectric material extending over the at least one electrical interconnection and exposed surfaces of the first semiconductor device, the second semiconductor device, and an upper surface of the substrate (Fig. 5/6).

Regarding claim 2, Bowers teaches a semiconductor device package wherein the semiconductor device package is free of wire bonds (Fig. 5/6).

Regarding claim 4, Bowers teaches a semiconductor device package wherein the at least one interconnection comprises a redistribution layer (wherein the interconnection is structurally capable of being referred to as a redistribution layer).

Regarding claim 5, Bowers teaches a semiconductor device package wherein the encapsulant is not interposed between the at least one interconnection and the first semiconductor device, second semiconductor device, or the substrate (Fig. 6).

Regarding claim 10, Bowers teaches a semiconductor device package wherein the bond pad of the second semiconductor device is located proximate to a lateral periphery of the second semiconductor device (Fig. 6).

Regarding claim 12, Bowers teaches a semiconductor device package wherein the first semiconductor device is located immediately adjacent to the substrate and the second semiconductor device is located immediately adjacent to the first semiconductor device (Fig. 6).

Regarding claim 13, Bowers teaches a semiconductor device package further comprising an adhesive material (19, Para 42) interposed between the first semiconductor device and the second semiconductor device (Fig. 6).

Regarding claim 14, Bowers teaches a semiconductor device package wherein the routing member extends from a first major surface of the substrate proximate to the at least one electrical interconnection to a second major surface on a side of the substrate opposite the first semiconductor device and the second semiconductor device (Fig. 6).

Regarding claim 15, Bowers teaches an intermediate product in a method of making a semiconductor device package, comprising: 
a first semiconductor device (16A, Para 33, Fig. 6) supported on or above a substrate (11, Para 33, Fig. 6); 
a second semiconductor device (16B, Para 33, Fig. 6) supported on or above the first semiconductor device (Fig. 6), an active surface of the second semiconductor 
electrical interconnections (210, Para 68, Fig. 5) extending from bond pads (165B, Para 70) of the second semiconductor device (Fig. 5/6), along surfaces of the second semiconductor device, first semiconductor device, and substrate (Fig. 6) to a routing member (111/114, Para 38) of the substrate (Fig. 6), the electrical interconnections comprising conductors (Para 68) respectively in contact with bond pads and routing members (Fig. 5/6) and a dielectric material (271, Para 70) interposed between the conductors and surfaces of the first semiconductor device and the second semiconductor device (Fig. 5/6).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US PGPUB 20150155199] (hereinafter Kim).

Regarding claim 1, Kim teaches a semiconductor device package, comprising: 
a first semiconductor device (10a, Para 70, Fig. 2) over a substrate (20, Para 70); 
a second semiconductor device (10b, Para 70, Fig. 2) over the first semiconductor device (Fig. 2), an active surface (1a, Fig. 2) of the second semiconductor device facing away from the substrate (Fig. 2); 

an encapsulant (50, Para 89) distinct from the dielectric material extending over the at least one electrical interconnection and exposed surfaces of the first semiconductor device, the second semiconductor device, and an upper surface of the substrate (Fig. 2).

Regarding claim 3, Kim teaches a semiconductor device package wherein the conductor comprises a seed material (Para 77) and an electrically conductive material (40, Para 77) located on the seed material.

Regarding claim 16, Kim teaches a method of making a semiconductor device package, comprising: 
placing a dielectric material (30, Para 73) on at least portions of a first semiconductor device (10a, Para 70), a second semiconductor device (10a, Para 70), and a substrate (20, Para 70), the first semiconductor device supported on or above the substrate (Fig. 10), the second semiconductor device supported on or above the first semiconductor device (Fig. 10); 

placing conductors (40, Para 75) comprising electrically conductive material (Para 78) on the bond pads (Fig. 2), the pads of associated routing members (Fig. 1), and portions of the dielectric material extending between the bond pads and the pads of the associated routing members (Fig. 2).

Regarding claim 18, Kim teaches a method wherein placing the conductors comprises placing a seed material (Para 77/89) on at least the bond pads, the associated routing members, and portions of the dielectric material extending between the bond pads and the associated routing members (Fig. 89).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view Paek et al. [US PGPUB 20150221586] (hereinafter Paek).

Regarding claim 6, Bowers teaches the limitations of the claims upon which it depends.
Bowers does not specifically disclose wherein the first semiconductor device is configured as a memory device and the second semiconductor device is configured as a logic controller.
Referring to the invention of Paek, Paek teaching a semiconductor memory package, where the bottommost semiconductor device (120) is a processor (logic device, Para 34) for memory devices 131 (Para 34).
In view of such teaching by Paek, it would have been obvious to a person having ordinary skills in the art to have the device of Bowers comprise the teachings of Paek based on the rationale of combining prior art elements/structures to yield predictable results (MPEP 2143) such as a robust device.

Regarding claim 7, Bowers teaches the limitations of the claims upon which it depends.
Bowers does not specifically a semiconductor device package wherein the first semiconductor device is affixed to the substrate in a flip-chip orientation
Referring to the invention of Paek, Paek teaches a semiconductor memory package, where the bottommost semiconductor device (120) is a processor for memory devices 131 and could be deposited in a flip-chip or non-flip-chip orientation (Para 28/37).
In view of such teaching by Paek, it would have been obvious to a person having ordinary skills in the art to have the bottommost semiconductor of Bowers 

Regarding claim 8, the modified device of Bowers teaches the limitations of the claims upon which it depends.
The modified device does not specifically wherein bond pads of the first semiconductor device are located adjacent to a geometric centerline of the first semiconductor device.
However it should be noted that it has been held that the rearrangement of parts in a device is not inventive. In the specific instance, the placement of the bond pads of the first semiconductor device adjacent to a geometric centerline of the first semiconductor device seems to be an obvious matter of design choice (MPEP 2144.04).

Regarding claim 9, the modified device of Bowers teaches the limitations of the claims upon which it depends.
The modified device does not specifically the limitations of claim 9.
However, a person having ordinary skills in the art will understand that by implementing the flip-chip orientation in the package of Bowers, the surface of the substrate on which the flip-chip is mounted would at least have a conductive structure to allow for the chip to be connected to the substrate (wherein the conductive structure is structurally capable of been referred to as a trace).
In view of such known concept in the art it, the limitations of claim 9 would be obviously met to allow electrical connectivity.

Regarding claim 11, Bowers teaches the limitations of the claims upon which it depends.
Bowers does not specifically disclose wherein a lateral footprint of the second semiconductor device is smaller than a lateral footprint of the first semiconductor device.
Referring to the invention of Paek, Paek teaching a semiconductor memory package, where the bottommost semiconductor device (120) is a processor for memory devices 131,
wherein the lateral footprint of semiconductor device (131) is smaller than a lateral footprint of the semiconductor device (120).
In view of such teaching by Paek, it would have been obvious to a person having ordinary skills in the art to have the device of Bowers comprise the teachings of Paek based on the rationale of combining prior art elements/structures to yield predictable results (MPEP 2143).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Wakahara et al. [US PGPUB 20200020585] (hereinafter Wakahara).

Regarding claim 17, Kim teaches the limitations of the claims upon which it depends.
Kim does not specifically disclose the method of claim 17.
Referring to the invention of Wakahara, Wakahara teaches a method of exposing pad 13g to which electrical contact 32 is connected to, 
wherein in the method, pad exposed 13g (Fig. 1A) is covered with dielectric material 19 (Fig. 1B),

In view of such teaching by Wakahara, it would have been obvious to a person having ordinary skills in the art to have the invneiton of Kim comprising the teaching of Wakahara in order to have controlled etch process to expose the underlying pad.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ISMAIL A MUSE/Primary Examiner, Art Unit 2819